DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sheri Higgins on 8/9/2021.

The application has been amended as follows: 


Amendments to the Claims:

1.	(Currently Amended)	A stand for housing a tablet comprising:
a front plate, wherein the front plate comprises a first, second, third, and fourth edge, and wherein the first edge and the third edge have a length that is greater than the second edge and the fourth edge;
a bottom plate; and

wherein the front plate has an opening for displaying a screen of the tablet, wherein the front plate comprises in inner perimeter and an outer perimeter, wherein the inner perimeter forms the opening for displaying the screen of the tablet, wherein the front plate is rotatably connected to the bottom plate via a hinge, and wherein the first and the second tablet support bracket secure the tablet within the stand.

2.	(Cancelled)	

3.	(Currently Amended)	The stand according to Claim [[2]] 1, wherein the tablet is positioned horizontally within the stand, and wherein the front plate has: an outer perimeter width in the range of 7 to 20 inches; an outer perimeter height in the range of 2 to 15 inches; an inner perimeter width in the range of 6 to 19 inches; and an inner perimeter height in the range of 1.5 to 14.5 inches.

4.	(Currently Amended)	The stand according to Claim [[2]] 1, wherein the tablet is positioned vertically within the stand, and wherein the front plate has: an outer perimeter width in the range of 2 to 15 inches; an outer perimeter height in the range of 7 to 20 inches; an inner perimeter width in the range of 1.5 to 14.5 inches; and an inner perimeter height in the range of 6 to 19 inches.

5.	(Currently Amended)	The stand according to Claim [[2]] 1, wherein the opening is 0% to -10% of the dimensions of the screen of the tablet.

6.	(Original)	The stand according to Claim 1, wherein the hinge is a continuous torque hinge.

7.	(Original)	The stand according to Claim 6, wherein the hinge comprises a joint nut, one or more friction washers, a hinge screw, and a spring.

8.	(Original)	The stand according to Claim 6, wherein the hinge comprises a front plate hinge receiver, a continuous torque hinge, and a bottom plate hinge receiver, and wherein the continuous torque hinge is located inside of the front plate hinge receiver and the bottom plate hinge receiver.

9.	(Original)	The stand according to Claim 6, wherein the hinge further comprises one or more hard stops that prevent the front plate from being rotated beyond a predetermined angle.

10.	(Original)	The stand according to Claim 1, wherein a plane of the front plate is rotated relative to a plane of the bottom plate in a range of between 0° and 180°.

11.	(Original)	The stand according to Claim 1, wherein the first and second tablet support brackets are removably attached to a back side of the front plate via a fastener.

12.	(Original)	The stand according to Claim 11, wherein the fastener comprises two or more screws that are positioned through two or more holes on the front plate and through a corresponding hole on the first and second tablet support brackets.

13.	(Original)	The stand according to Claim 11, wherein the fastener comprises a self-clinching thread system embedded within two or more holes on the front plate, and two or more screws that are inserted through a corresponding hole on the first and second tablet support brackets and into the two or more holes of the front plate from a back side of the stand.

14.	(Original)	The stand according to Claim 11, wherein the fastener comprises a plurality of clips.

15.	(Original)	The stand according to Claim 1, wherein the first and second tablet support brackets have a length ranging from 6 to 20 inches and a height ranging from 0.25 to 4 inches.

16.	(Original)	The stand according to Claim 1, wherein each of the first and second tablet support brackets comprise a flange, wherein the tablet is supported within the stand via the flange, and wherein the flange has a width that spans a portion of the length of the first and second tablet support brackets.

17.	(Original)	The stand according to Claim 1, wherein the flange is substantially L-shaped having a portion extending substantially perpendicularly away from a front plane of the first and second tablet support brackets and a portion extending upwards into the opening of the front plate substantially parallel to the front plane of the first and second tablet support brackets.

18.	(Original)	The stand according to Claim 1, wherein the stand further comprises a card reader.

19.	(Original)	The stand according to Claim 1, wherein the bottom plate further comprises one or more of:
one or more anchoring holes, wherein the anchoring holes receive a fastener that semi-permanently affixes the bottom plate to a fixture;
a cable hole, wherein the cable hole receives cables or power cords; and
a swivel that is mounted on an underneath side of the bottom plate.

20.	(Original)	The stand according to Claim 1, wherein the bottom plate, the front plate, and the first and second tablet support brackets are made from materials selected from the group consisting of metals, metal alloys, wood, hardened plastics, and combinations thereof.


Allowable Subject Matter
Claims 1 and 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The applicant explained and showed clearly during an interview conducted on 8/9/2021 that the "front plate" is not shown in the prior art of record -- in particular as it is described in claims 1 and 2. The examiner was persuaded that every piece of applied prior art actually has a back plate and not a front plate that meets the limitations of the claims.

The prior art applied by the examiner does not show or fairly suggest a stand for housing a tablet comprising:a front plate, wherein the front plate comprises a first, second, third, and fourth edge, and wherein the first edge and the third edge have a length that is greater than the second edge and the fourth edge;a bottom plate; and a first and a second tablet support bracket, wherein the first tablet support bracket is positioned adjacent to and spans a portion of the first edge, and wherein the second tablet support bracket is positioned adjacent to and spans a portion of the third edge, wherein the front plate has an opening for displaying a screen of the tablet, wherein the front plate comprises in inner perimeter and an outer perimeter, wherein the inner perimeter forms the opening for displaying the screen of the tablet, wherein the front plate is rotatably connected to the bottom plate via a hinge, and wherein the first and the second tablet support bracket secure the tablet within the stand.



The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876